 Case: 4:20-cr-00704-SEP Doc. #: 35 Filed: 05/27/21 Page: 1 of 5 PageID #: 128




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


 UNITED STATES OF AMERICA,                 )
                                           )
        Plaintiff,                         )
                                           )
              v.                           )        No. 4:20-CR-704-SEP
                                           )
 RYAN Z. SMITH,                            )
                                           )
        Defendant.                         )



                   DEFENDANT’S SENTENCING MEMORANDUM

      Defendant Ryan Smith (“Ryan”) never met his father. He never played

baseball with his dad. He never got to go to a Blues game with his father, despite

being a huge fan. He never laughed with his father over so-called “Dad jokes.” Ryan

grew up jealous of his friends who had fathers. He would watch sitcoms on T.V. and

wonder why he couldn’t have a dad in his life. He ached for a relationship with his

father. Sadly, Ryan has never even heard a word of fatherly encouragement from

any man in his life.

      Ryan did have his mother in his life for a few years. However, she suffered

from multiple sclerosis so severe that Ryan spent a great deal of his time with her

taking care of her, rather than the normal situation where a mother takes care of

the child. Unfortunately, Ryan’s mother passed away when he was ten years old.

Ryan was devasted.




                                                                                      1
    Case: 4:20-cr-00704-SEP Doc. #: 35 Filed: 05/27/21 Page: 2 of 5 PageID #: 129




        It is hard enough for anyone to grow up without parental guidance in one’s

preteen years. 1 It is almost a guarantee of poor life outcomes when a preteen boy

grows up without any parental guidance in the drug-infested and dangerous streets

of north Saint Louis. With no parents at the age of ten, Ryan looked for guidance

outside of the home. Unfortunately, the streets do not teach productive lessons.

Ryan was largely left to his own devices to become a man. He ended up dropping out

of high school at fifteen.

        And now Ryan, a grown man, stands before this Honorable Court having

spent the bulk of his life making poor, misguided, “young boy” decisions. Ryan has

an extensive criminal history. He is not asking the Court to excuse his past. The

advisory guidelines range in this case takes full account of Ryan’s criminal past. He

stands before this Honorable Court ready to take responsibility for his choices.

        Ryan has made some positive achievements in his life. Despite dropping out

of high school in 2007, Ryan achieved his G.E.D. five years later in 2012. Ryan

recognized that having a high school equivalency degree was important to gain any

sort of legitimate occupation and so he swallowed his pride, studied diligently, and

earned his G.E.D. He also obtained training as a barber and worked as an

apprentice for a while in a barbershop. Most importantly, Ryan has also been

blessed with three children. Ryan hopes to gain some occupational skills in the

Bureau of Prisons and rejoin his family as a provider and nurturer.



1See Luecken and Roubinov, Pathways To Lifespan Health Following Childhood
Parental Death, SOC PERSONAL PSYCHOL COMPASS. 2012 March 1; 6(3): 243–257
attached hereto as Exhibit A.
                                                                                       2
 Case: 4:20-cr-00704-SEP Doc. #: 35 Filed: 05/27/21 Page: 3 of 5 PageID #: 130




      One question a sentencing judge will undoubtedly ask is whether there is any

indication that the defendant will learn his lesson, seek rehabilitation, and refrain

from recidivist conduct. Ryan has learned a powerful lesson in accountability over

the last several months. Due to his conduct in this case and his past, he was given

pretrial detention. While in pretrial detention, his sister died from kidney failure.

Ryan was supposed to get tested to see whether he could serve as a kidney donor,

but her condition deteriorated too quickly. His grandmother is elderly and sickly

and she is now caring for the deceased sister’s three young children. His

grandmother does not have the strength to even come to Court for Ryan yet she is

alone taking care of three young children. Ryan despairs not being there for his

family. He is angry but he knows he has no one to blame but himself. He also

recalls how he felt growing up without a father and he feels deep anguish knowing

that he is putting his children through the exact same anguish he felt as a child.

      So, Ryan accepts responsibility for his decision and the repercussions of his

actions. He understands federal law prohibits him from possessing any firearm and

doing so will return him to prison. Having gone through his guidelines, Ryan sees

how federal sentencing works and recognizes it is much more stern than state

sentencing. Ryan understands if he ever possesses a firearm again, he will go to

prison for a very long time. He endeavors to never put himself in a position again

where he is absent from the lives of the only people he has left.

      For all the reasons stated above, Defendant Ryan Smith requests this

Honorable Court sentence him to fifty-one (51) months incarceration as a sufficient,



                                                                                        3
 Case: 4:20-cr-00704-SEP Doc. #: 35 Filed: 05/27/21 Page: 4 of 5 PageID #: 131




yet not greater than necessary sentence to fulfill the objectives of 18 U.S.C. §

3553(a).

Dated: May 27, 2021

                                        Respectfully submitted,


                                        /s/ Mohammed G. Ahmed
                                        MOHAMMED G. AHMED
                                        Assistant Federal Public Defender
                                        Bar No. 6285612 IL
                                        1010 Market Street, Suite 200
                                        St. Louis, Missouri 63101
                                        Telephone: (314) 241-1255
                                        Fax: (314) 421-3177
                                        E-mail: Mohammed_Ahmed@fd.org
                                        ATTORNEY FOR DEFENDANT




                                                                                   4
 Case: 4:20-cr-00704-SEP Doc. #: 35 Filed: 05/27/21 Page: 5 of 5 PageID #: 132




                          CERTIFICATE OF SERVICE


I hereby certify that on May 27, 2021, the foregoing was filed electronically with the
Clerk of the Court and a separate copy was emailed directly to Mr. Donald Boyce,
Assistant United States Attorney.



                                       /s/ Mohammed G. Ahmed
                                       MOHAMMED G. AHMED
                                       Assistant Federal Public Defender




                                                                                    5
